NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted January 22, 2009*
                                   Decided January 26, 2009

                                             Before

                           KENNETH F. RIPPLE, Circuit Judge  

                           ILANA DIAMOND ROVNER, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

No. 08‐2734

GLENN KEITH SNEAD,                                    Appeal from the United States District
    Plaintiff‐Appellant,                              Court for the Southern District of Indiana,
                                                      Terre Haute Division.
       v.
                                                      No. 2:08‐cv‐123‐LJM‐JMS
UNKNOWN NUMBER OF UNITED
STATES BUREAU OF PRISONS                              Larry J. McKinney,
CORRECTIONAL OFFICERS AND                             Judge.
OTHER STAFF OF THE UNITED
STATES PENITENTIARY, TERRE
HAUTE, INDIANA,
     Defendants‐Appellees.




       *
        Because  this  case  was  dismissed  on  preliminary  screening  before  service,  the
defendants are not participating in this appeal.  Thus, the appeal is submitted on the appellant’s
brief and the record.  See FED. R. APP. P. 34(a)(2).
No. 08‐2734                                                                              Page 2

                                          O R D E R

        Glenn Snead, a federal inmate previously housed at the Federal Correctional
Complex in Terre Haute, Indiana, filed a pro se Bivens complaint, alleging that federal
officers were deliberately indifferent to his safety when they failed to intervene in an attack
upon him by another inmate.  See Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).  The district court screened Snead’s complaint, see 28 U.S.C.
§ 1915A, and dismissed it for failure to state a claim.  We vacate and remand.

       Snead’s complaint alleges the following facts.  Snead was in the inmate dining hall,
proceeding through the food line, when he approached another inmate, John Boyd, who
was serving bread behind a counter.  When Boyd served him wet bread Snead complained
and asked for dry bread, but Boyd refused.  Snead then “tossed the bread back on the
counter” and turned to leave.  As Snead was walking away, Boyd leaped over the counter,
approached him from behind, put him in a headlock, and threw him to the ground.  Boyd
then straddled Snead’s prone body, “pummel[ing]” him with his fists until he was beaten
unconscious—“all while in the presence of several Bureau of Prisons staff members who are
usually present during mealtime to keep order in the area.”  Snead was taken to the
emergency room of a local hospital where (according to the medical report appended to his
complaint) he was treated for fractures to his jawbone and eye socket, bruises and swelling
around the right eye, a large hematoma over the eyelid, and a laceration over the right ear. 
The injuries he suffered, Snead alleges, resulted from “deliberate indifference on the part of
the defendants in not having intervene[d] timely to prevent the assault, or to have
minimized the beatings.” 

        The district court found “no plausible basis” in the complaint to support the
necessary elements of an Eighth Amendment claim under Farmer v. Brennan, 511 U.S. 825
(1994), for failure to protect an inmate from violence.  The court found that Snead failed to
allege a “sufficiently culpable state of mind . . . as to any individual” that would constitute
deliberate indifference.  Furthermore, the court stated, Snead could not allege an objectively
serious risk of harm because Snead himself had instigated the fight.  Relying on an incident
report that Snead had also appended to his complaint, the court explained that Snead
provoked Boyd’s violent response by throwing the wet bread at Boyd.
 
        On appeal Snead contends that his complaint adequately alleged that the defendants
were deliberately indifferent in failing to protect him, and that his tossing of wet bread onto
the counter does not negate his claim. 

      We agree that Snead’s complaint states a claim.  His complaint need only provide
enough detail to give the defendants fair notice of the nature of the claim and the grounds
No. 08‐2734                                                                                 Page 3

upon which it rests and to show that relief is plausible.  Bell Atlantic Corp. v. Twombly, 127
S. Ct. 1955, 1964‐65, 1974 (2007); Limestone Dev. Corp. v. Village of Lemont, 520 F.3d 797, 803
(7th Cir. 2008); see FED. R. CIV. P. 8.  Here Snead alleged that prison staff watched the attack,
but nonetheless stood by while Boyd violently threw him to the ground and beat him
unconscious.  The district court concluded that the complaint did not allege a culpable state
of mind, but the “paradigm case of deliberate indifference” is one in which an officer
witnesses an inmate assault but fails to intervene.  Grieveson v. Anderson, 538 F.3d 763, 778
(7th Cir. 2008); Haley v. Gross, 86 F.3d 630, 642 (7th Cir. 1996).  

        The district court also reasoned that Snead could not state a claim because he may
have provoked Boyd by throwing the bread at him.  But Snead alleged only tossing the
bread back onto the counter, and at the pleading stage we take this allegation as true and
view it in the light most favorable to him, see Westefer v. Snyder, 422 F.3d 570, 574 (7th Cir.
2005); see also Marshall v. Knight, 445 F.3d 965, 969 (7th Cir. 2006) (pro se plaintiff’s complaint
is to be liberally construed).  And even if the bread‐tossing was the reason for Boyd’s attack,
prison guards were not free to watch it play out.  Regardless of how an inmate assault
begins, prison officers must take reasonable steps to protect inmates from violence inflicted
by one another.  See Farmer, 511 U.S. at 833 (“Having incarcerated persons with
demonstrated proclivities for antisocial criminal, and often violent, conduct, . . . the
government and its officials are not free to let the state of nature take its course.”)(quotation
marks and citation omitted); Guzman v. Sheahan, 495 F.3d 852, 856‐57 (7th Cir. 2007); Fisher v.
Lovejoy, 414 F.3d 659, 664 (7th Cir. 2005).  Accordingly, Snead’s complaint contains all that
needs to be alleged to state an Eighth Amendment claim of deliberate indifference. 

      For the foregoing reasons, we VACATE the dismissal and REMAND for further
proceedings.  The parties shall bear their own costs of this appeal.